Citation Nr: 0412357	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-19 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1970 and from October 1981 to December 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The veteran indicated in his substantive appeal that he 
wanted a central office hearing.  Although he was notified of 
the date, time, and location of the hearing, he failed to 
appear.  Hence, the Board deems the request for a hearing to 
have been withdrawn.  38 C.F.R. § 20.702(d) (2003).


FINDINGS OF FACT

1.  In an October 1999 rating decision, entitlement to 
service connection for dental trauma was denied.  The veteran 
was notified of that decision in that same month, but he did 
not perfect an appeal.  

2.  Subsequent rating decisions in November 1999 and April 
2000 confirmed the denial and were not appealed.

3.  Additional evidence received since the most recent denial 
in April 2000 is relevant and probative to the issue, and is 
so significant it must be considered in order to fairly 
decide the merits of the claim.

4.  Loss of the veteran's teeth was not due to in-service 
dental trauma.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for dental trauma.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  Loss of teeth due to claimed dental trauma was not 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 
3.159, 3.303, 3.326, 3.381 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).   Under Pelegrini v. Principi, 
17 Vet. App. 412 (2004), the notice required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

In this case, a substantially complete application regarding 
the issue on appeal was received in April 2001.  The issue 
was later denied in a January 2002 rating decision.  

Correspondence dated in October 2001 satisfied the notice 
provisions of the Act.  In this regard, the veteran was 
informed of what specific evidence is needed to substantiate 
his claim, what evidence the Secretary would seek to obtain, 
and what evidence the claimant was obligated to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was also notified that ultimately it was his 
responsibility to support his claim with appropriate 
evidence.

With regard to assisting the veteran in obtaining evidence in 
support of his claims, the RO obtained service medical 
records and scheduled a VA examination. The veteran submitted 
post-service treatment records from Langley Air Force Base 
and service records. 

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of the law, thereby allowing the 
Board to consider the issue on appeal.

The Board is aware that the regulation defining what is new 
and material evidence has been amended.  The revised 
regulation, 38 C.F.R. § 3.156(a) (2003), however, is only 
applicable to claims filed on or after August 29, 2001.  
Since this claim was filed prior to that date, the Board will 
decide the claim under the prior version of the regulation.  
Under that law, a claim may be reopened upon presentation of 
evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

An April 2000 rating decision denied entitlement to service 
connection for residuals of dental trauma.  That decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003). 

The evidence of record at the time of an April 2000 rating 
decision consisted service medical records, and personnel 
records.  Service medical records, to include dental records, 
do not reflect any dental treatment on or about March 25, 
1969; however, personnel records do note an injury to the 
right cheek on that date.  The veteran's Bronze Star Medal 
citation indicated he incurred injuries due to an enemy 
rocket propelled grenade.

Evidence submitted since the April 2000 rating decision 
consists of photographs, treatment records from Langley AFB 
dated from September 2000 to March 2001 and a VA examination 
report dated in October 2003.  Records from Langley AFB 
showed that the veteran had been treated for dental problems.  
The VA physician who examined the veteran opined that any 
dental trauma that occurred in 1969 during combat was self-
limiting and that the loss of teeth was due to periodontal 
disease.  The examiner further opined that periodontal 
disease was not due to combat trauma.

The Board finds the October 2003 examination report is new 
and material to the present claim as it directly addresses 
the necessary elements to establish a claim for service 
connection.  Hence, it provides a sufficient basis for 
reopening the claim.  As the RO also found this evidence to 
be new and material, there is no prejudice in the Board now 
going forward to address the merits of the claim.

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

However, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 C.F.R. § 17.161(a).  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
the following must be met: (1) the dental condition or 
disability must be shown to have been in existence at the 
time of discharge or release from active service; (2) the 
veteran must have been discharged or released under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than of not less 
than 90 days for those who served during the Persian Gulf War 
or not less than 180 days for other periods; (3) application 
for treatment must be made within 90 days after discharge or 
release; (4) the certificate of discharge or release does not 
bear a certification that the veteran was provided a complete 
dental examination and all indicated appropriate dental 
treatment within 90 days of discharge or release; and (5) VA 
dental examination must be completed within 6 months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1)(i).

Title 38, United States Code, Section 1712(a)(2) provides 
that a veteran who is to be released from service shall be 
given a written explanation of the eligibility requirements 
for VA outpatient dental treatment.  The explanation shall be 
signed by the service member, or shall include a 
certification that the member refused to sign.  If there is 
no certification of record, the time limit is not considered 
to have begun.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II (a) basis.  38 C.F.R. § 17.161(c).  For these 
purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service.  
VAGCPRECOP 5-97, 62 Fed. Reg. 15,566 (1997).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 C.F.R. § 17.161 (2003).

Upon review of all of the evidence, the evidence still 
preponderates against the veteran's claim.  The opinion 
provided by the VA physician is not in agreement with the 
veteran's contention.  Rather, it attributes the loss of 
teeth to periodontal disease rather than trauma.  
Furthermore, in-service dental trauma was not opined to be 
the cause of the periodontal disease.  The records from 
Langley AFB only provide evidence of a current dental 
condition, but contain no opinion regarding etiology.  While 
the evidence shows that the veteran suffered an injury to the 
right cheek in service, see, e.g., the December 1970 VA 
examination noting a glancing fragment injury to the cheek 
without evidence of fracture, there is no evidence to link a 
current dental condition to in-service traumatic dental 
injury.  As such, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
dental trauma.

In reaching this decision the Board acknowledges that the 
veteran's DD Form 214 confirms that he served in combat.  In 
the case of a veteran who was engaged in combat with enemy 
forces during a period of war, VA shall accept as sufficient 
proof of service connection such satisfactory lay or other 
evidence of service incurrence if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003). Service connection of such a 
disease or injury may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), 
the United States Court of Appeals articulated a three-step 
sequential analysis to be performed when a combat veteran 
seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b).  Initially, VA must determine whether the 
veteran has proffered "satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease."  
If a veteran produces credible evidence that would allow a 
reasonable fact-finder to conclude that the alleged injury or 
disease was incurred in service, then the veteran has 
produced "satisfactory evidence" to satisfy the first step 
under the statute.  This determination requires the 
credibility of the veteran's evidence to be judged standing 
alone and not weighed against contrary evidence.

In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the 
United States Court of Veterans Appeals found that, in 
determining whether documents submitted by a veteran 
constitute "satisfactory" evidence under 38 U.S.C.A. § 
1154(b), VA may properly consider "internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran."

VA must then determine if the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service," again without weighing the veteran's 
evidence with contrary evidence.  Collette, 82 F.3d at 392- 
93.  If these two inquiries are met, VA "shall accept" the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  At 
this point, a factual presumption arises that the alleged 
injury or disease is service-connected.  Id.

Under the third step in Collette VA is to weigh evidence 
contrary to that which established the presumption of service 
connection.  If VA meets its burden of presenting clear and 
convincing evidence to the contrary, the presumption of 
service connection is then rebutted.

In this case, there is no competent evidence showing that the 
veteran currently suffers from a dental disorder due to in-
service trauma, to include the trauma related to the right 
cheek wound.  As a result, the Board concludes that the 
veteran has not submitted satisfactory evidence to satisfy 
the first step under Collette, and that further analysis of 
under Section 1154 is not in order.

Nevertheless, the veteran is eligible for one-time dental 
treatment.  The veteran's retirement DD Form 214 does not 
bear a certification that he was provided a complete dental 
examination, nor is there evidence that he waived his right 
to an examination.  Although he failed to apply for the one-
time VA dental treatment to which he was entitled to under 38 
C.F.R. § 17.161 within 90 days of discharge, the service 
records do not contain a written explanation of the 
eligibility requirements for VA outpatient dental treatment 
that he signed and also the record also does not contain such 
an explanation with an indication that he waived any rights 
in this regard.  If there is no certification of record, the 
time limit for receiving dental benefits provided under 38 
C.F.R. § 17.161(b)(1)(i) is not considered to have begun.  
Mays, 5 Vet. App. at 306. Since that is the case, the veteran 
is entitled to the one-time VA dental treatment.


ORDER

Service connection for dental trauma is denied.


	                        
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



